Case 19-17367-mdc         Doc 17    Filed 02/21/20 Entered 02/21/20 12:19:29             Desc Main
                                    Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION


                                                   )
IN RE: NICOLE D. WILLIAMS                          )
      Debtor(s)                                    )   Case No.: 19-17367 (MDC)
                                                   )
CREDIT ACCEPTANCE CORPORATION                      )   Chapter 7
    Movant                                         )
                                                   )   Docket No.
      v.                                           )
                                                   )
NICOLE D. WILLIAMS                                 )
     Respondent(s)                                 )
                                                   )
                                                   )
                                                   )

                 STIPULATION FOR RELIEF FROM AUTOMATIC STAY

             Upon agreement between William E. Craig, Esquire, attorney for Credit
      Acceptance Corporation (“Credit Acceptance”), and Meghan Power, Esquire, attorney for
      the Debtor, the parties hereby stipulate;

                IT IS STIPULATED:

           1. That Credit Acceptance Corporation (“Credit Acceptance”) is the holder of a first
              purchase money security interest encumbering a 2015 Honda Civic bearing vehicle
              identification number 19XFB2F97FE252270.

           2. That the automatic stay of the Bankruptcy Code section 362(a) is vacated to permit
              Credit Acceptance to pursue its rights in the personal property described above to
              the extent and in the manner provided by any applicable contract documents and
              non-bankruptcy law.

        3. That this Order shall become effective immediately, without regard to
           Bankr. R. Proc. 4001(a)(3).

           4. That the parties agree that a facsimile signature shall be considered an original
              signature.
Case 19-17367-mdc         Doc 17   Filed 02/21/20 Entered 02/21/20 12:19:29   Desc Main
                                   Document     Page 2 of 2



We hereby agree to the form and entry of this Stipulation:


/s/ Brad J. Sadek
Brad J. Sadek, Esquire
Attorney for the Debtor


/s/ William E. Craig
William E. Craig, Esquire
Attorney for Credit Acceptance Corporation


/s/ Robert H. Holber
Robert H. Holber
Chapter 7 Trustee
